24 Mich. App. 273 (1970)
180 N.W.2d 55
PEOPLE
v.
KACZYNSKI
Docket No. 7,025.
Michigan Court of Appeals.
Decided June 1, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald F. Kuebler, Assistant Prosecuting Attorney, for the people.
John T. Connolly, for defendant on appeal.
*274 Before: T.M. BURNS, P.J., and QUINN and ROBERTS,[*] JJ.
PER CURIAM.
January 29, 1969, a jury convicted defendant of robbery armed, CLS 1961, § 750.529 (Stat Ann 1970 Cum Supp § 28.797). He was sentenced and he appeals. It is defendant's position on appeal that he was denied the effective assistance of counsel because the adjournment of trial for one day did not afford defendant or his attorney adequate time to prepare for trial.
Defendant was arrested July 14, 1968 on a warrant charging him with the offense of which he stands convicted. He was represented by appointed counsel at preliminary examination on August 22, 1968 and by the same counsel at arraignment in circuit court on September 9, 1968. On the latter date, the prosecuting attorney served defendant's attorney with notice of intent to use defendant's admissions or confessions at trial, notice of the physical evidence the people intended to introduce at trial, and a copy of the circuit court history which included a copy of the police report to the prosecuting attorney and a list of witnesses with resumes of their knowledge of the case.
July 8, 1968, defendant was convicted by his plea of guilty in Federal District Court of the crime of bank robbery and he was sentenced to prison. Defendant's trial on the present charge was scheduled for January 28, 1969. That day defendant was returned from federal prison in Atlanta, Georgia to Flint. Defendant objected to proceeding with trial on the 28th because of the lack of time for preparation. Defendant's attorney was the same attorney who represented defendant at preliminary examination and at arraignment in circuit court. *275 After selecting a jury, the trial court adjourned the trial to January 29, 1969 to afford defendant and his attorney time to confer and prepare.
Robbery armed is not a complex crime. Seven eyewitnesses identified defendant as the robber. Two police officers testified without objection that defendant admitted the robbery to them and defendant does not question their testimony on appeal. If defendant demonstrated in any way that he was prejudiced by the short adjournment, he might establish error of a reversible nature. Inherent in defendant's right to counsel is the right to effective counsel. To be effective, counsel requires adequate time for preparation. Neither the record nor defendant's brief demonstrate any prejudice to defendant arising from the one day adjournment.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.